Detailed Action
This action is in response to Applicant's claims filed 13 May 2022 and Applicant-Initiated Interview on 11 May 2022.
During the Applicant-Initiated Interview on 11 May 2022, Thomas A. Sexton, Reg. 57,070, discussed amending the claims from the previously submitted claims from 21 April 2022 that mistakenly included the AFCP proposed claim language to the currently submitted claim language that was discussed in the Examiner-Initiated Interview on 21 April 2022 to be allowable subject matter.
Claims 1-2, 5-7, 9-11, 14-16, and 18-19 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-7, 9-11, 14-16, and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 5-7, 9-11, 14-16, and 18-19 are considered allowable since when reading the claims in light of the specification, none of the references of record, either alone or in combination, fairly disclose the limitations of the claimed invention including at least:

From independent claim 1:
generating, by the one or more computer nodes, a first machine learning model, wherein the first machine learning model is represented by at least a first model container;
determining, by the one or more computer nodes, that the first machine learning model is not a new model;
in response to determining that the first machine learning model is not the new model, retrieving, by a first node of the one or more computer nodes, a second model container associated with a second machine learning model, wherein the first machine learning model is a revised version of the second machine learning model; and
expressing a new persistent model, wherein the expressing comprises determining, by the one or more computer nodes, a difference between the second model container and the first model container.

From independent claim 10:
a model generator configured to generate a first machine learning model, wherein the first machine learning model is represented by at least a first model container; and
	a model container builder configured to:
		determine that the first machine learning model is not a new model, 
		in response to determining that the first machine learning model is not the new model, retrieve a second model container associated with a second machine learning model, wherein the first machine learning model is a revised version of the second machine learning model, and
		express a new persistent model at least in part by determining a difference between the second model container and the first model container.

From independent claim 19:
generating, by one or more computer nodes, a first machine learning model, wherein the first machine learning model is represented by at least a first model container;
determining, by the one or more computer nodes, that the first machine learning model is not a new model;
in response to determining that the first machine learning model is not the new model, retrieving, by a first node of the one or more computer nodes, a second model container associated with a second machine learning model, wherein the first machine learning model is a revised version of the second machine learning model; and
expressing a new persistent model, wherein the expressing comprises determining, by the one or more computer nodes, a difference between the second model container and the first model container.

The closest prior art of record, Dirac et al. (US 2015/0379430) teaches a machine learning service with modifiable models and published models (aliases) that are pointers to the latest executable model, wherein the models are hosted on servers and restricted in security containers to prevent tampering.  Danciu et al. (US 8,990,149) teaches storing a model in a base model container.  Hicks et al. (Dynamic Software Updating) teaches dynamic patching of software by calculating a difference between programs and providing a patch to transform a first application into the desired application.  Kuncheva (Classifier Ensemble for Changing Environments) teaches updating specific weights of classifiers.
Combining the prior art references as an ordered combination would not have been obvious to one ordinarily skilled in the art because there is no teaching, suggestion, or motivation to combine the aforementioned references themselves or in knowledge generally available to one of ordinary skill in the art without being based upon improper hindsight reasoning in view of the present specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477. The examiner can normally be reached M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES C KUO/Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126